Case 2:17-cv-10657-DML-RSW ECF No. 212-7, PageID.4889 Filed 07/11/19 Page 1 of 34




                            EXHIBIT F
                      TO DECLARATION OF SARA M. BERRY
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4890
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4742    Page 12 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                         1


      1                         UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MICHIGAN
      2                              SOUTHERN DIVISION

      3     Patti Jo Cahoo, et al.,

      4                         Plaintiff,
                                                             Case No. 17-10657
      5       -v-

      6     SAS Institute, Inc., et al.,

      7                      Defendant.
           ____________________________________/
      8
                                       MOTION TO QUASH
      9
                         BEFORE THE HONORABLE DAVID M. LAWSON
    10                       United States District Judge
                       Theodore Levin United States Courthouse
    11                       231 West Lafayette Boulevard
                                   Detroit, Michigan
    12                             February 6, 2019
            APPEARANCES:
    13
            FOR THE PLAINTIFFS:         Anthony D. Paris
    14                                  Maurice and Jane Sugar Law Center
                                        4605 Cass Avenue, 2nd Floor
    15                                  Detroit, Michigan 48201

    16      FOR DEFENDANTS              Susan M. McKeever
            SAS INSTITUTE,              Bush Seyferth & Paige
    17      PHILLIPS:                   3001 West Big Beaver Road, Suite 600
                                        Troy, Michigan 48084
    18
            FOR DEFENDANTS              Erik F. Stidham
    19      FAST ENTERPRISES,           Holland & Hart LLP
            GRAGG, TRUVEL,              800 W. Main Street, Suite 1750
    20      ARAKI-TOKUSHIGE,            Boise, Idaho 83702
            PATTERSON:
    21

    22     (APPEARANCES CONTINUED TO FOLLOWING PAGE)

    23

    24                   To Obtain a Certified Transcript Contact:
                          Rene L. Twedt, CSR-2907, RDR, CRR, CRC
    25                            www.transcriptorders.com



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 1
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4891
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4743    Page 23 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                         2


      1    APPEARANCES (Continued):

      2     FOR DEFENDANTS              Stephen J. Rosenfeld
            CSG GOVERNMENT              Timothy J. Lowe
      3     SOLUTIONS, STATEN,          McDonald Hopkins PLC
            ROSIER, ROWE,               39533 Woodward Avenue, Suite 318
      4     PALMER, GOODHALL,           Bloomfield Hills, Michigan 48304
            PAUL:
      5
            FOR DEFENDANT               Emily A. McDonough
      6     McMURTRY:                   Department of Attorney General
                                        525 W Ottawa Street
      7                                 PO Box 30736
                                        Lansing, Michigan 48909
      8
            FOR DEFENDANT               Debbie K. Taylor
      9     MOFFET-MASSEY:              Department of Attorney General
                                        3030 W. Grand Boulevard, Suite 9-600
    10                                  Detroit, Michigan 48202

    11
            FOR NON-PARTY MOVANT        Shannon W Husband
    12      MICHIGAN UNEMPLOYMENT       Department of Attorney General
            INSURANCE AGENCY:           3030 W. Grand Boulevard, Suite 9-600
    13                                  Detroit, Michigan 48202

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 2
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4892
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4744    Page 34 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                         3


      1                              TABLE OF CONTENTS

      2    MATTER                                                                  PAGE

      3    MOTION TO QUASH
           Argument by Ms. Husband ..................................                  5
      4    Argument by Mr. Rosenfeld ................................                 16
           Argument by Mr. Stidham ..................................                 25
      5    Argument by Mr. Paris.....................................                 27
           Motion Taken Under Advisement by the Court................                 29
      6

      7    CERTIFICATE OF COURT REPORTER.............................                 33

      8

      9

    10

    11

    12

    13

    14

    15

    16

    17

    18

    19

    20

    21

    22

    23

    24

    25



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 3
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4893
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4745    Page 45 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                         4


      1    Detroit, Michigan

      2    February 6, 2019

      3    2:16 p.m.

      4                                   *       *       *

      5                THE CLERK:     All rise.       The United States District

      6     Court for the Eastern District of Michigan is now in session,

      7     the Honorable David M. Lawson presiding.

      8                THE COURT:     You may be seated.

      9                THE CLERK:     Now calling the case of Patti Jo Cahoo

    10      and others versus SAS and others, Case Number 17-10657.

    11                 THE COURT:     Good afternoon, Counsel.           Would you put

    12      your appearances on the record, please?

    13                 MS. HUSBAND:     Shannon Husband, Assistant Attorney

    14      General, on behalf of non-party Michigan Unemployment

    15      Insurance Agency.

    16                 THE COURT:     I'm sorry, your name again?

    17                 MS. HUSBAND:     Shannon Husband, like husband and wife.

    18                 THE COURT:    You represent who?

    19                 MS. HUSBAND:     The non-party, Michigan Unemployment

    20      Insurance Agency, the movant.

    21                 THE COURT:    Oh, it's your motion?

    22                 MS. HUSBAND:     Yes.

    23                 THE COURT:    Right.    Okay.

    24                 MR. ROSENFELD:     Good afternoon, your Honor.           Stephen

    25      Rosenfeld and Tim Lowe on behalf of Defendant CSG.



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 4
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4894
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4746    Page 56 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                         5


      1               MR. STIDHAM:     Erik Stidham, your Honor, on behalf of

      2     Defendant Fast Enterprises.

      3               MR. PARIS:     Tony Paris, your Honor, on behalf of the

      4     Plaintiffs.

      5               THE COURT:     All right.      The motion is to quash a

      6     subpoena for two categories of information.               One is the

      7     documents relating to the named plaintiffs and the other

      8     individuals who are not named plaintiffs but are the claimants

      9     listed in the plaintiffs' initial disclosures.

    10                And the second category is communications and

    11      documents related to the project that were transmitted to the

    12      Auditor General.

    13                Are you seeking to quash the subpoena with respect to

    14      both categories?

    15                MS. HUSBAND:     No, your Honor.        We're only moving to

    16      quash the subpoena as it relates to the individuals, not

    17      the --

    18                THE COURT:     All right.      That would be the first

    19      category?

    20                MS. HUSBAND:     Yes.

    21                THE COURT:     All right.      Have you complied with the

    22      subpoena with respect to the second category yet?

    23                MS. HUSBAND:     We have not.       There has -- we're still

    24      trying to -- I guess one of the things we wanted to talk to

    25      the Court about is the issue of costs.



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 5
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4895
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4747    Page 67 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                         6


      1                THE COURT:     On that subpoena?

      2                MS. HUSBAND:     Yes.    Yes.    It was nominal, your Honor,

      3     but there were costs.

      4                THE COURT:     All right.     Is there some reason why you

      5     haven't produced them and then taken up the issue of costs?

      6                MS. HUSBAND:     Well, it was my understanding, your

      7     Honor, that we -- it's our position that we shouldn't be

      8     required to produce the documents unless costs are paid ahead

      9     of time.    That's in the CFR.

    10                 And, also, it was my understanding that if there was

    11      an issue with respect to costs after a bill was produced that

    12      the parties would have an opportunity to discuss that with the

    13      Court.

    14                 THE COURT:    Well, maybe we're putting the cart before

    15      the horse, but is not the CFR directed to information that

    16      pertains to individual claimants?

    17                 MS. HUSBAND:     Correct.       And there is also information

    18      in those files that would pertain also to employers.

    19                 THE COURT:     And that's with respect to the second

    20      category?

    21                 MS. HUSBAND:     No.    You're correct, your Honor.

    22                 THE COURT:    So where do the costs come in?

    23                 MS. HUSBAND:     The costs for the production.           Well,

    24      we're a non-party, your Honor, so our first position is that

    25      as a non-party we're not required to continue to produce



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 6
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4896
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4748    Page 78 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                         7


      1     documents without some discussion with respect to whether the

      2     parties are going to share the costs of producing the

      3     documents.

      4               THE COURT:     And where does that come from?

      5               MS. HUSBAND:     Well, your Honor, the -- I believe that

      6     Federal Rule 45 talks about cost sharing, and it was also in

      7     the case that I cited in my motion, the In Re: Modern Plastics

      8     Corp.   That was a case that talked about cost sharing where a

      9     party is not -- where a producer of information is not a party

    10      to the litigation and whether cost sharing is appropriate and

    11      how it can be resolved.

    12                THE COURT:     My initial question, maybe I posed it

    13      wrong, is whether you were seeking to quash the subpoena with

    14      respect to the second category, and I thought you answered no.

    15                MS. HUSBAND:     Correct.

    16                THE COURT:     All right.      If that's the case, then

    17      Rule 45 requires the producing party to bear costs unless you

    18      seek a protective order under Rule 45, which you just told me

    19      you weren't doing.

    20                MS. HUSBAND:     That's correct, your Honor.

    21                THE COURT:     So produce the items.

    22                MS. HUSBAND:     Yes, your Honor.

    23                THE COURT:     All right.      Now, with respect to the

    24      others, have you been in touch with the plaintiffs' lawyer in

    25      this case?



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 7
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4897
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4749    Page 89 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                         8


      1                MS. HUSBAND:     The plaintiffs' lawyer, no.           I have not

      2     heard from them.

      3                THE COURT:     All right.     There was a discussion -- the

      4     reason I ask is because you weren't present, your colleagues

      5     in the office were present, but I think you're not talking to

      6     each other; right?

      7                MS. HUSBAND:     We're not supposed to be, right.

      8     Correct.

      9                THE COURT:     There was a discussion at a status

    10      conference that indicated that the plaintiff was going to

    11      consent to the production of these documents on behalf of the

    12      individuals named in the subpoena, which would basically

    13      trigger one of the exceptions in the regulation.                Has that

    14      conversation not taken place?

    15                 MS. HUSBAND:     Your Honor, I have not heard from

    16      plaintiffs' counsel myself.        I can't speak to the other State

    17      defendants.     I haven't heard from plaintiffs' counsel with

    18      respect to whether or not they will consent to the release of

    19      the documents.

    20                 THE COURT:     Is that -- wouldn't that take care of

    21      everything except for the cost issue?

    22                 MS. HUSBAND:     I don't think it would take care of

    23      everything, because I don't think that the CFR requires that

    24      they consent.    There is no language in the CFR that says that

    25      we can produce the records if they are willing to consent to



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 8
Case
 Case2:17-cv-10657-DML-RSW
      2:17-cv-10657-DML-RSW ECF
                             ECFNo.
                                 No.212-7, PageID.4898
                                     208 filed 06/25/19 Filed 07/11/19 Page
                                                        PageID.4750    Page 10
                                                                            9 ofof33
                                                                                   34
                                   Motion to Quash - February 6, 2019                        9


      1     the records.

      2                THE COURT:     All right.        Go ahead and make your

      3     argument, then.

      4                MS. HUSBAND:      Well, your Honor, as we -- as I

      5     previously indicated, the agency was required under 20 CFR

      6     630.7 to file this motion to quash because the other

      7     defendants are seeking information related to the claimant

      8     files.    Those are five parties and six individuals who are

      9     not parties to the litigation.

     10                Specifically, they are seeking all communication

     11     and documents related to the plaintiffs that the agency has

     12     related to unemployment claims, adjudications, appeals, and

     13     readjudications.

     14                We indicated in the beginning of our argument that

     15     State law precludes the release of that information, but more

     16     specifically, Federal regulations require the agency to file a

     17     motion to quash to disclose -- to avoid disclosure of the

     18     information.

     19                THE COURT:     Well, State law would not be an obstacle

     20     to an order from this Court; is that correct?

     21                MS. HUSBAND:      I understand that's the Court's

     22     position.     Yes, your Honor.       That's correct.

     23                THE COURT:     Okay.     Well, do you agree?

     24                MS. HUSBAND:      I -- I agree with that.

     25                THE COURT:     Okay.     Fine.    So we're basically dealing



                                Cahoo, et al. v. SAS, et al. - 17-10657

                                                                          EXHIBIT F, Pg. 9
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4899
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4751    Page 10
                                                                          11 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                      10


      1     with the Federal regulation; right?

      2               MS. HUSBAND:     Yes, your Honor, we are dealing with

      3     the Federal regulation.       There two exceptions that allow the

      4     agency to avoid filing a motion to quash.             That is whether

      5     there has been previously issued a binding precedential

      6     decision that requires disclosure or whether there is a

      7     well-established pattern of court decisions regarding

      8     disclosure.

      9               As we have indicated, we have not heard from the

     10     plaintiffs.    They have not consented to the disclosure of the

     11     information.    And it's also our position that there is no

     12     well-established pattern of prior court decisions in the

     13     Eastern District or in the State of Michigan at all in the

     14     Federal Courts with respect to the disclosure of unemployment

     15     information.

     16               THE COURT:     Well, the rule doesn't limit the view of

     17     precedential decisions or establishing a pattern to a single

     18     district, does it?

     19               MS. HUSBAND:     It doesn't.       But I don't know that it

     20     is wide enough that it would apply to any court.                 For example,

     21     if Hawaii Federal Courts found that the information would be

     22     -- could be disclosed, I don't know if that would apply to the

     23     Eastern District of Michigan or that would be considered

     24     prior -- a prior decision.

     25               THE COURT:     Well, if there is an array of decisions



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 10
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4900
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4752    Page 11
                                                                          12 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                        11


      1     from Federal District Courts across the nation that pretty

      2     much favor disclosure, that's something that I need to pay

      3     attention to, isn't it?

      4                MS. HUSBAND:     Yes.   Yes, your Honor, it is.              But,

      5     again, we're asking that this Court take an independent look

      6     at the matter as well as the CFR and reach its own conclusion.

      7                There is one case from the Southern District of Ohio

      8     that specifically dealt with 20 CFR, and in that court, in

      9     that case, the Easter versus Beacon Tri-State Staffing case,

     10     that Court determined that disclosure was proper.

     11                THE COURT:     That was an employment case, wasn't it?

     12                MS. HUSBAND:     It was an employment case, that's

     13     correct.

     14                THE COURT:     I mean, not an unemployment case.

     15                MS. HUSBAND:     Yes.

     16                THE COURT:      It was a -- I think the plaintiff wanted

     17     those records to rebut a claim by the defendant in a -- was it

     18     an FLSA case or something?

     19                MS. HUSBAND:     FMLA case.

     20                THE COURT:     FMLA case, is what it was.            Okay.

     21                MS. HUSBAND:     And the District Court in that case did

     22     deny the Ohio Unemployment Insurance Agency's motion to quash.

     23     First, the Court found that there were no privacy concerns

     24     because the individual in that case did not object to the

     25     release of the information and, again, as we discussed, that



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 11
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4901
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4753    Page 12
                                                                          13 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                      12


      1     has not occurred in this case.

      2               And also because there was a well-established

      3     precedent in the Southern District of Ohio for the disclosure

      4     of information.

      5               If the Court does not believe that CFR prohibits

      6     the agency -- if this Court does not believe that the

      7     CFR prohibits the disclosure of the information, in the

      8     alternative, we would argue under Rule 45(d)(3)(A)(iii) that

      9     the motion should be -- or the subpoena should be quashed or

     10     should be narrowed more specifically because it's overly

     11     burdensome to the Unemployment Insurance Agency.

     12               With respect to --

     13               THE COURT:     Well, with respect to production, sort

     14     of jumping around a little bit, you filed an affidavit with

     15     respect to costs and the number of hours it would take to

     16     produce the items.     And may I assume that the estimate that

     17     you gave is to basically fully comply with the subpoena?

     18               MS. HUSBAND:     Yes.    That's for all eleven claimants

     19     as well as the second portion, the Auditor General.

     20               THE COURT:     All right.      And then when I evaluate the

     21     undue burden argument I have to do that basically in light of

     22     the new -- relatively new scope of discovery provisions in

     23     Rule 26(b)(1); is that correct?

     24               In other words, I have to employ the proportionality

     25     analysis; right?



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 12
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4902
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4754    Page 13
                                                                          14 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                        13


      1                MS. HUSBAND:     That's correct, your Honor.

      2                THE COURT:     Okay.

      3                MS. HUSBAND:     But one of the things -- first of all,

      4     we object to the requirement that we need to disclose the

      5     files for all eleven.       We feel that it would be more

      6     reasonable to start with the five individual named plaintiffs.

      7     There has not been -- this Court has not, when I checked the

      8     docket, certified the class.         These individuals are -- they

      9     have been identified in initial disclosures, but they are not

     10     parties.

     11                Also, your Honor, we would like some sort of

     12     fashioning, if the Court is inclined to permit disclosure, of

     13     a narrowing of the issue.         For example, they are asking for

     14     records going back to 2012.         Each individual claimant could

     15     have filed multiple claims that are unrelated to the issues

     16     that are before the Court, and that specifically is the fraud

     17     adjudication.

     18                Just to give an example, you could have Claimant A

     19     who has filed four or five claims since 2012, and it's the

     20     agency's position that having to bear the burden and the cost

     21     of producing records that are not relevant to the underlying

     22     matters of this case is unduly burdensome to the agency.

     23                THE COURT:    Anything else?

     24                MS. HUSBAND:     No.

     25                THE COURT:     I do have a question for you.            The costs



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 13
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4903
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4755    Page 14
                                                                          15 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                      14


      1     that you estimated had to do with producing the data in

      2     encrypted format.      Why would we be doing that?

      3               MS. HUSBAND:     Well, that would just be the method of

      4     getting the information to the individuals.               So whether --

      5               THE COURT:     Well, couldn't you just put it in native

      6     format on a thumb drive and give it to them?

      7               MS. HUSBAND:     We could do that.         There wasn't a big

      8     cost difference between the two.          It's a matter of, do they

      9     want to receive it via e-mail, an encrypted e-mail, because

     10     there's confidential information --

     11               THE COURT:     Oh, I see.      Okay.

     12               MS. HUSBAND:     -- or whether or not they want it on a

     13     thumb drive.

     14               But I just wanted the Court to understand that the

     15     way that the MiDAS system is set up, the agency has to do a

     16     screen print of each page, then they have to print it, and

     17     then they have to scan it into a PDF format.                 So that's --

     18               THE COURT:     Oh, I suppose you could skip a step and

     19     just give them the printouts; right?

     20               MS. HUSBAND:     I mean, we could skip a step and give

     21     them the printouts, but that goes into how long it takes to

     22     produce the files, because they have to go into -- as it

     23     stands now, if they are allowed to have all information on all

     24     claims, they have to find each individual, whether it's five

     25     or six, go through each of their claims, and there's tabs for



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 14
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4904
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4756    Page 15
                                                                          16 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                      15


      1     every single claim.      Then they have to go to each tab, print

      2     every single piece of paper.         So, yes, we can produce it, but

      3     it is voluminous.      It does take a significant amount of time,

      4     and that is where the significant amount of cost is.

      5               THE COURT:     I hear you on that.         I'm just thinking to

      6     reduce the cost and reduce the labor, once you have it in

      7     printed form you could produce that without having to scan it

      8     and then redigitize it, if you will.            Could you do that?

      9               MS. HUSBAND:     That would cut down on the cost, your

     10     Honor.   There would also be -- I know that I did read the

     11     protective order that the Court issued and the provision that

     12     said that the agency's records would be confidential.                  I guess

     13     my question would be whether or not the information such as

     14     Social Security numbers or Federal ID numbers would have to be

     15     redacted or if that information would be produced unredacted.

     16               THE COURT:     Well, I'm sure it could be produced

     17     unredacted.    If it had to be filed, it would have to be

     18     redacted under the e-Government Act.

     19               MS. HUSBAND:     So that would also -- if the agency

     20     doesn't have to go back and redact personal information, then

     21     that would also cut down on the costs.

     22               THE COURT:     Yeah.    Okay.     All right.        Any further

     23     argument, Ms. Husband?

     24               MS. HUSBAND:     No.

     25               THE COURT:     All right.       Thank you.



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 15
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4905
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4757    Page 16
                                                                          17 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                      16


      1               Mr. Rosenfeld, are you leading off with this?

      2               MR. ROSENFELD:      I am, your Honor.           Then Mr. Stidham

      3     is also going to make a few comments, if necessary.

      4               THE COURT:     Address the consent issue, if you would.

      5               MR. ROSENFELD:      Yeah.    Your Honor, as you may recall,

      6     at the last status conference plaintiffs indicated that they

      7     would consent, that they had no issue.

      8               THE COURT:     Not only do I recall, but I think I just

      9     mentioned that.

     10               MR. ROSENFELD:      Right.     Right.     Right.      Yes.   I

     11     apologize, your Honor.

     12               THE COURT:     All right.

     13               MR. ROSENFELD:      So I believe that goes to exactly --

     14     as your Honor mentioned, it reduces any privacy concern that

     15     the Court would have to deal with.

     16               Another thing that addresses that privacy concern is

     17     the protective order in this place -- I mean, in this case.

     18     We have -- we have a two-stage protective order here where we

     19     can designate things confidential or we can even designate

     20     things attorney's eyes only.          So we really don't see any

     21     privacy concern here.

     22               And under the Regulation 603 --

     23               THE COURT:     Well, there would be privacy concerns if

     24     documents were floating around that had Social Security

     25     numbers and other personal identification information.



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 16
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4906
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4758    Page 17
                                                                          18 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                       17


      1               MR. ROSENFELD:      Well, no, there -- there are privacy

      2     concerns, but there are not privacy concerns if those

      3     documents are produced pursuant to a protective order that has

      4     been signed on by the parties in this case and it's been

      5     signed on by anyone who would receive such information.

      6               And under 603.7, I think one piece of the puzzle that

      7     the State missed is that if there are methods of avoiding the

      8     disclosure of confidential information like there are in this

      9     case, they are not even required to file a motion to quash.

     10     603.7(a) says that the State or State agency must file and

     11     diligently pursue a motion to quash if other means of avoiding

     12     the disclosure of confidential UC information are not

     13     successful or if the Court has not already ruled on the

     14     disclosure.

     15               Here, we have a method for protecting that

     16     information; as I mentioned, the protective order.

     17               THE COURT:     Well, all right.        I appreciate your

     18     argument, and that you have dwelled on that a little bit in

     19     the briefs as to whether the State was required to do that.

     20     The fact is that they have.

     21               MR. ROSENFELD:      Sure.

     22               THE COURT:     So we have got the motion.             Now we have

     23     to deal with it.

     24               MR. ROSENFELD:      Right.

     25               THE COURT:     So whether they had to or maybe even if



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 17
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4907
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4759    Page 18
                                                                          19 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                      18


      1     they didn't but chose to do so out of an abundance of caution,

      2     here we are.

      3               MR. ROSENFELD:      I understand, your Honor.

      4               THE COURT:     All right.

      5               MR. ROSENFELD:      So if you look at the exceptions

      6     that 603.7 have, the one exception is if there is a

      7     well-established pattern of prior court decisions, as the

      8     Court mentioned a few minutes ago.

      9               The Easter case which we have cited in our brief

     10     and which was mentioned in the initial argument of counsel

     11     recognizes that there is a well-established pattern.

     12               Now, while that decision is certainly not binding on

     13     this Court, as it is an Ohio decision, the plaintiffs have not

     14     set -- or excuse me -- the movant here, the State, has not set

     15     forth any case that says the opposite.

     16               The Easter case goes through and recognizes various

     17     other courts that have allowed production in cases like this.

     18     And I'm not aware of, and the movant hasn't set forth, any

     19     case in the Sixth Circuit which says differently, which

     20     says that in this type of a situation there are -- it is

     21     inappropriate under 603.7 to order the production of such

     22     documents.     And here --

     23               THE COURT:     Well, we agree that there is no Circuit

     24     law on this; right?

     25               MR. ROSENFELD:      Right.



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 18
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4908
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4760    Page 19
                                                                          20 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                       19


      1               THE COURT:     Either published or unpublished?

      2               MR. ROSENFELD:      That's correct, your Honor.

      3               THE COURT:     We do agree that there are various

      4     District Courts around the country which have ruled with

      5     respect to this regulation; correct?

      6               MR. ROSENFELD:      That is correct.

      7               THE COURT:     Some which the parties cited and some

      8     that you haven't.

      9               MR. ROSENFELD:      That's correct.

     10               THE COURT:     And do you -- are you able to represent

     11     what you believe to be the general trend or thrust of those

     12     decisions, if a pattern can be discerned?

     13               MR. ROSENFELD:      Your Honor, the ones that we have

     14     reviewed, and I can't say I have read every single case around

     15     the country on this, but I have read a lot of them, and we

     16     believe -- it is our position that the trend and that the

     17     pattern there is as the Easter case sets forth.                 The pattern

     18     is towards production, particularly in cases like this where,

     19     if you look at the -- as you mentioned, the standard for

     20     production or proportionality standard, where the information

     21     here is so highly relevant.        We are seeking information of the

     22     plaintiffs that is at the crux of their due process claims and

     23     of their other constitutional claims.            They are -- they are

     24     stating that they were robo adjudicated and that those robo

     25     adjudications were improper.



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 19
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4909
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4761    Page 20
                                                                          21 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                       20


      1               Well, for us to be able to defend that and, frankly,

      2     for them to be able to assert that in the first place, we

      3     need the information that they provided to the State agency.

      4     We need to evaluate whether or not those alleged robo

      5     adjudications were proper or improper.            You -- there is no way

      6     to prosecute this case without that information.                 That's how

      7     relevant --

      8               THE COURT:     This is -- as you're saying, these are

      9     basically the corpus delicti?

     10               MR. ROSENFELD:      That's exactly right.

     11               THE COURT:     To borrow a phrase.

     12               MR. ROSENFELD:      Yes.

     13               THE COURT:     All right.

     14               MR. ROSENFELD:      So I would like to move for a moment,

     15     unless the Court has any questions on that part, into the

     16     burden and cost issue that the State raised.

     17               And it's interesting that the State is raising undue

     18     burden.   They put forth a declaration that says that the total

     19     production is going to be 8,800 pages for all of the -- this

     20     is the subpoena and response that's in paragraph 23 of their

     21     declaration.    This case, as I'm sure the Court can appreciate,

     22     is going to involve probably millions of pages of documents.

     23     A production of 8,800 pages by a State agency where a number

     24     of those were -- a number of individuals who worked for those

     25     State agencies are employed -- are parties here, I think --



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 20
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4910
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4762    Page 21
                                                                          22 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                      21


      1               THE COURT:     Well, we don't even have to talk about

      2     page length.    They have estimated, at the outside, I would

      3     presume, giving themselves the benefit of the doubt, that the

      4     total production cost is going to be about $16,000 or $17,000.

      5     Isn't that how you read that?

      6               MR. ROSENFELD:      I think -- I thought it was going to

      7     be about $8,000.     I didn't know --

      8               THE COURT:     Well, I thought there were two batches.

      9               Can you clarify?

     10               MS. HUSBAND:     Yes, your Honor.         It's basically

     11     $8,000.   We just gave them two avenues of getting them the

     12     documents, if they wanted an e-mail or a thumb drive.

     13               THE COURT:     I get it.     Okay.     Thank you.

     14               MR. ROSENFELD:      So -- and even that, your Honor --

     15               THE COURT:     I was adding them up.

     16               MR. ROSENFELD:      Right.     I appreciate that.

     17               So the method of production that the State talked

     18     about and that would cost this $8,000 was taking screenshots

     19     of pages of the terminal.

     20               First of all, we don't think that that's how it

     21     should be produced.      We think it should be produced, as the

     22     Court mentioned, in native format.           These are documents and

     23     this is information within a database.            This information can

     24     be extracted from that database with a query.                 And you

     25     could -- you could take all of this information, extract it



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 21
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4911
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4763    Page 22
                                                                          23 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                      22


      1     with a simple query and import it to an electronic file.

      2     There is no need to print it out.           There is -- there is no

      3     need to then print it and scan it.           All you need is one query

      4     to get it to a -- from one database to another database file.

      5               And that way, frankly, it's not only cheaper for the

      6     State, but it's more useful for the parties, because with the

      7     electronic discovery software like a Relativity, we would then

      8     have a lot more meta data about that, about that information.

      9               So we --

     10               THE COURT:     What good would the meta data do you in

     11     this particular situation?

     12               MR. ROSENFELD:      Well, the -- the meta data here would

     13     be -- instead of having to print it out and scanned in OCR, we

     14     would then have the full text.         So there wouldn't be meta data

     15     like there is on an e-mail where you would have, you know, all

     16     received dates, but we would have the full text and the

     17     section from which that full text came from without having to

     18     then do, you know, an OCR of any printed-out screenshot, which

     19     we would have to do if -- you know, if we got it in that

     20     format.

     21               THE COURT:     All right.

     22               MR. ROSENFELD:      So --

     23               THE COURT:     I can hear the can opener peeling off the

     24     top of that can of worms here.

     25               MR. ROSENFELD:      How so, your Honor?



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 22
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4912
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4764    Page 23
                                                                          24 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                      23


      1               THE COURT:     Well, Ms. Husband, do you mind if I ask

      2     if you are an IT person?

      3               MS. HUSBAND:     I don't mind if you ask, your Honor.

      4     And I am not an IT person.

      5               THE COURT:     All right.      So would you feel

      6     uncomfortable having a discussion about mode of production

      7     without consulting with your IT person?

      8               MS. HUSBAND:     Yes, I would.

      9               THE COURT:     All right.      So that's not going to be

     10     resolved today.

     11               MR. ROSENFELD:      Okay.

     12               THE COURT:     Thank you.

     13               MR. ROSENFELD:      Well, so we can talk about the mode

     14     of production, but at the very most, even if they had to

     15     produce it in paper format, as they have suggested, and even

     16     if it will take them, you know, 13 hours to review each 800

     17     pages, which, you know, frankly, I don't know why they would

     18     need to review it, because as the Court mentioned, there is a

     19     protective order, they don't need to redact Social Security

     20     numbers, all they need to do is get the information off their

     21     system and produce it.

     22               If they want to review it for their internal

     23     purposes, you know, that should be at their cost.                 The parties

     24     should not have to bear that cost, because I don't think that

     25     there is any reason, any privacy reason for them to review it



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 23
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4913
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4765    Page 24
                                                                          25 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                       24


      1     because of the protective order in place in this case.

      2               And one other thing I would mention.                Maybe this is

      3     more apt during the status conference portion of this, but

      4     even if the parties would have to bear some costs, and even

      5     if, say, that the Court ruled that the $8,000 was an

      6     appropriate cost, which, again, we don't agree with, I think

      7     that that cost would have to be borne equally by the

      8     plaintiffs and the defendants in this case, not just by the

      9     party that issued the subpoena, of course, should the

     10     plaintiffs want the information.          So that's -- that's another

     11     issue that --

     12               THE COURT:     All right.      No, you made that clear in

     13     your papers.

     14               MR. ROSENFELD:      Right.

     15               THE COURT:     Anything else then?

     16               MR. ROSENFELD:      That's -- that's it.            Do you have

     17     anything?

     18               THE COURT:     Well, Mr. Stidham, are you presenting an

     19     argument?    You didn't check off your --

     20               MR. STIDHAM:     If I failed to, your Honor, I'm sorry,

     21     that's a mistake by me.       And I only have a few comments I

     22     might add.

     23               THE COURT:     Fire away.

     24               I'm sorry.     Mr. Rosenfeld, were you finished?

     25               MR. ROSENFELD:      I am, your Honor.



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 24
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4914
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4766    Page 25
                                                                          26 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                      25


      1               THE COURT:     Okay.    Great.

      2               MR. STIDHAM:     And, your Honor, I will be brief.

      3     We -- Fast is aligned with CSG's arguments and the arguments

      4     that Mr. Rosenfeld has made today.

      5               I do want to raise just a couple of other issues,

      6     some of which, to be candid, your Honor, might bleed into what

      7     we discuss in the status conference, but I think they should

      8     be raised while the State is here.

      9               Fast is very concerned about the ambiguity that has

     10     arisen relating to the plaintiffs' position on this.                 To be

     11     candid, Fast --

     12               THE COURT:     About whether they consent or not?

     13               MR. STIDHAM:     Yes.    Because Fast understands why the

     14     State felt it was necessary to make this motion and we would

     15     hope that the -- any ambiguity regarding who the plaintiffs

     16     represent, including the folks who are not necessarily

     17     named as plaintiffs in this case yet but were in initial

     18     disclosures, any ambiguity regarding the waiver be addressed

     19     in a very clear manner by the plaintiffs in order to address

     20     the State's legitimate concerns.

     21               And also, your Honor, because I think it lends itself

     22     to another aspect of the relief we asked in this brief, which

     23     was an order, if the Court could consider how it might be able

     24     to craft an order in this case that could generally be useful

     25     for subsequent requests that might arise to the State.



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 25
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4915
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4767    Page 26
                                                                          27 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                      26


      1     Perhaps they might go to a different agency, but if the Court

      2     could give some consideration to addressing this so that that

      3     exception that the State had concerns about, about prior court

      4     orders, might be practical.

      5               THE COURT:     I looked at that.        I thought that was

      6     probably an efficient request.

      7               On the other hand, we're dealing with a regulation,

      8     and I don't know that I am able to anticipate what other

      9     regulations there might be, or give advisory opinions, so I'm

     10     not sure that I'm going to be able to accommodate that.

     11               MR. STIDHAM:     Thank you, your Honor.

     12               And again, just stand by, again, addressing any

     13     ambiguity, because -- about the plaintiffs' consent here,

     14     because as we noted in our opposition papers, it is not CSG

     15     or Fast's objective in any way to just assert that all the

     16     information regarding any potential members of the putative

     17     class should be subject to discovery requests without more

     18     thought and care being given to it.

     19               And if these individuals who are identified in the

     20     initial disclosure are not currently represented by Sugar Law

     21     or the Ernst & Marko firm, we need to have that clarified so

     22     that we're not continuing down an area that could create more

     23     concerns for the State down the road.

     24               And then with regard to the meta data, your Honor, we

     25     do understand that we could need some additional clarification



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 26
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4916
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4768    Page 27
                                                                          28 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                        27


      1     because, just like Ms. Husband, I'm not an IT professional.

      2     But to add to what Mr. Rosenfeld raised that I think should be

      3     a consideration given here is the meta data we're talking

      4     about, based on the information that we think the State would

      5     pursue here is, again, not just a question of OCR.

      6               We do anticipate that there will be e-mail

      7     communications, for example, your Honor, relating to internal

      8     discussions about how some of these individuals were dealt

      9     with, including some e-mails that might have been sent from

     10     the plaintiff.     And so I just want to make it clear that we

     11     think that that meta data might be relevant, understanding

     12     that we may not be able to get that all finished here today.

     13               That's all I wanted to add, your Honor, unless you

     14     have any questions.

     15               THE COURT:     No, I don't have any additional

     16     questions.

     17               Mr. Paris, you have your box checked off here.                 You

     18     didn't file any papers with respect to this motion, but I do

     19     have some questions for you.

     20               MR. PARIS:     Yes, your Honor.

     21               THE COURT:     Do you have a presentation you'd like to

     22     make first?

     23               MR. PARIS:     Only to briefly address the issues here.

     24     I only wanted to reserve in case you had any questions on

     25     behalf of the plaintiffs.



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 27
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4917
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4769    Page 28
                                                                          29 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                        28


      1               And to address what Mr. Stidham said, I don't -- we

      2     didn't mean to be ambiguous in any way.             Just as we did last

      3     time in your chambers, we are not only consenting to this, but

      4     we hadn't been contacted by anybody.            Had we --

      5               THE COURT:     Well, first of all, do you represent all

      6     of the people disclosed in your initial disclosure?

      7               MR. PARIS:     Yes, your Honor.        And --

      8               THE COURT:     Do you have a formal attorney-client

      9     relationship?

     10               MR. PARIS:      With the named plaintiffs.             With all of

     11     the initial disclosure folks, some of which I have represented

     12     at underlying unemployment insurance agencies, I have

     13     represented probably close to 500 of those folks at the

     14     underlying level, and not all of them, obviously, are listed

     15     in the initial disclosures, but I or my co-counsel have some

     16     type of ongoing contact with them.           And specifically with the

     17     named plaintiffs, two of which I represented all the way

     18     through, and all of which we have some type of formal

     19     understanding of what --

     20               THE COURT:     You have seen the request for production.

     21               MR. PARIS:     Yes, your Honor.

     22               THE COURT:     Do you represent everybody that's

     23     identified in the request for production?

     24               MR. PARIS:      Yes, your Honor.        Yes, your Honor.

     25               THE COURT:     In other words, do you have the authority



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 28
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4918
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4770    Page 29
                                                                          30 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                      29


      1     to consent, if that's what you choose to do?

      2               MR. PARIS:      We do have the authority to consent.

      3               THE COURT:     And do you intend to do that?

      4               MR. PARIS:      I do.

      5               THE COURT:     All right.      Can you do that in a formal

      6     way by filing some sort of document so that the State at least

      7     has that to work with?

      8               MR. PARIS:     Yes, we can do that.

      9               THE COURT:     All right.      Then I'll direct you to do

     10     that.

     11               MR. PARIS:     Thank you.

     12               THE COURT:     Anything further, then?

     13               MR. PARIS:      Nothing, your Honor.

     14               THE COURT:     Ms. Husband, do you have any rebuttal?

     15               MS. HUSBAND:     No, your Honor.

     16               THE COURT:     Okay.    I'm not going to rule from the

     17     bench.   I think a written decision probably would be useful.

     18     It will be my intention, however, I will tell you, to grant

     19     the -- or to deny the motion to compel production, except I'm

     20     not at all clear about how to address the cost issue and how

     21     to address mode of production.

     22               So I am going to direct the defendants and counsel

     23     for the moving party to confer with your IT people, if

     24     necessary, to talk about perhaps a more economical way of

     25     production, and that would also include a feasible way of



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 29
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4919
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4771    Page 30
                                                                          31 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                      30


      1     production.     Maybe there is some proprietary software that the

      2     State is using to store this data that makes it impossible to

      3     produce it in native format that's useful in any way.                  I don't

      4     know that.     If there is, then maybe the only practical way of

      5     doing it is how Ms. Husband suggested, and that is, printing

      6     it off.     I think you can probably avoid the second step of

      7     rescanning it and redigitizing the documents.                 You can do that

      8     yourself, if you want to do that for your own litigation

      9     purposes.

     10               As far as costs -- well, first of all, I also intend

     11     to make an observation and a finding that the production is

     12     not unduly burdensome.       Frankly, the cost estimate, which

     13     turns out to be half of what I thought it was, is really

     14     rather modest in the case.        And in terms of proportionality,

     15     these are core documents and are necessary for the lawsuit

     16     to be defended and most likely prosecuted.

     17               Now, as far as payment in advance, I think at the

     18     end of the day it's probably going to be the most sensible

     19     approach to produce the documents and identify how much it

     20     costs to do so.     Now, I can -- if there is a real concern

     21     about that, I can make an order to have the defendants escrow

     22     some money so that that fund is available to pay those costs,

     23     but you can have those discussions.

     24               And if, Ms. Husband, you think that the State should

     25     deem itself insecure, then I can address that in that fashion.



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 30
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4920
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4772    Page 31
                                                                          32 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                           31


      1     But once the costs are determined, then I'll address the

      2     payment.

      3                And as far as spreading the costs among all the

      4     parties, including the plaintiff, I haven't heard from the

      5     plaintiff on that.     I'm a little bit reluctant to require the

      6     plaintiffs to pay for copies of their own documents.                 On the

      7     other hand, there might be an argument that says that it

      8     justifies that.

      9                So I suppose that means that I'm working my way

     10     towards suggesting a supplemental brief on the cost issue.                    I

     11     think you asked for that opportunity anyway because you hadn't

     12     had that affidavit by the time you answered the motion itself,

     13     but I think a further conversation probably will -- it might

     14     obviate the need for that supplementation and clarify where

     15     you stand on how much and the manner of payment and so forth.

     16                Mode of production, though, is a live issue and we

     17     need to get that resolved before anybody makes any effort at

     18     turning documents over at this point.

     19                I'll ask if there are any questions, but I would

     20     remind you that I intend to address this in a written order,

     21     so -- a written memorandum and opinion, so you might want to

     22     wait on that.

     23                But are there any questions at the moment,

     24     Ms. Husband?

     25                MS. HUSBAND:    I just want to be clear, your Honor.



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 31
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4921
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4773    Page 32
                                                                          33 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                         32


      1     So the motion is denied as to all eleven at this time, is that

      2     correct, not just --

      3               THE COURT:     Correct.     Yeah.

      4               MS. HUSBAND:     Okay.     Thank you.

      5               THE COURT:     We're not going to take it in phases.              I

      6     think as long as you're looking, you might as well look for

      7     all.

      8               MS. HUSBAND:     I just wanted to be clear.             Thank you.

      9               MR. STIDHAM:     I have a question, your Honor, if I

     10     could, for Ms. Husband, understanding she may not be able to

     11     answer it.

     12               But I was hoping, Ms. Husband, do you think that

     13     we could commit to having the discussions regarding mode of

     14     production within the next week or so, so we can get back to

     15     the Court --

     16               MS. HUSBAND:     Of course.

     17               MR. STIDHAM:     -- on whether or not we have an

     18     agreement, so within a week of today?

     19               THE COURT:     Yeah, that's a good observation.

     20               MR. STIDHAM:     Thank you, your Honor.

     21               THE COURT:     If it's feasible, I'll direct that it

     22     occur.   If you need additional time, tell me how much and why.

     23               Anything else?

     24               MR. STIDHAM:     Not from Fast, your Honor.

     25               THE COURT:     All right.      Thank you.       This matter,



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 32
Case
Case 2:17-cv-10657-DML-RSW
     2:17-cv-10657-DML-RSW ECF
                           ECF No.
                               No. 212-7, PageID.4922
                                   208 filed 06/25/19 Filed 07/11/19 Page
                                                      PageID.4774    Page 33
                                                                          34 of
                                                                             of 33
                                                                                34
                                 Motion to Quash - February 6, 2019                      33


      1     then, Court is in recess now.

      2               We do have a status conference, and you know, I think

      3     we will just see if we can use Judge Cohn's jury room to do

      4     that.   If you want to just sit -- do you want to stay for that

      5     or do you want to be excused?         You may, if you wish.

      6               MS. HUSBAND:     Would you like me to stay for that?

      7               THE COURT:     It's up to you.

      8               MS. HUSBAND:     Then I'll probably just be excused.

      9     Thank you.

     10               THE COURT:     Okay.    All right.      Actually, I'm going to

     11     take a few minutes before we start the status conference, so

     12     if you want to just have a discussion about logistics right

     13     now, it might be a good idea.         Okay?

     14               MS. HUSBAND:     Okay.

     15               MR. ROSENFELD:      Thank you, your Honor.

     16                     (Proceedings adjourned at 2:54 p.m.)

     17                                   *       *       *

     18

     19                         CERTIFICATE OF COURT REPORTER

     20

     21             I certify that the foregoing is a correct transcript

     22    from the record of proceedings in the above-entitled matter.

     23

     24              s/ Rene L. Twedt                                 June 24, 2019
           RENE L. TWEDT, CSR-2907, RDR, CRR, CRC                     Date
     25        Federal Official Court Reporter



                               Cahoo, et al. v. SAS, et al. - 17-10657

                                                                         EXHIBIT F, Pg. 33
